Exhibit BOOTS & COOTS INTERNATIONAL WELL CONTROL, INC. 2004 LONG TERM INCENTIVE PLAN (Amended and Restated Effective August 1, 2008) 1. PURPOSE OF THE PLAN This 2004 Long Term Incentive Plan (Amended and Restated Effective August 1, 2008) (the “Plan”) is intended to promote the interests of Boots & Coots International Well Control, Inc., a Delaware corporation (the “Company”), by providing the employees and long term consultants of the Company largely responsible for the management, growth and protection of the business of the Company, with an ownership stake in the Company. 2. DEFINITIONS As used in the Plan, the following definitions apply to the terms indicated below: (a)“Board of Directors” shall mean the Board of Directors of the Company. (b)“Cause,” when used in connection with the termination of a Participant’s employment or service (in the case of a consultant) with the Company, shall mean the termination of the Participant’s employment or service by the Company by reason of (i) the conviction of the Participant by a court of competent jurisdiction as to which no further appeal can be taken of a crime involving moral turpitude; (ii) the proven commission by the Participant of an act of fraud upon the Company; (iii) the proven misappropriation of any funds or property of the Company by the Participant; (iv) the willful, continued and unreasonable failure by the Participant to perform duties assigned to him and appropriate for his position; (v) the knowing engagement by the Participant in any direct, material conflict of interest with the Company without compliance with the Company’s conflict of interest policy, if any, then in effect; (vi) the knowing engagement by the Participant, without the written approval of the Board of Directors, in any activity which competes with the business of the Company or which would result in a material injury to the Company; or (vii) the knowing engagement in any activity which would constitute a material violation of the provisions of the Company’s Policies and Procedures Manual, if any, then in effect. (c)“Cash Bonus” shall mean an award of a bonus payable in cash pursuant to Section 11 hereof. (d)“Change in Control” shall mean: (i) a “change in control” of the Company, as that term is contemplated in the federal securities laws; or (ii) the occurrence of any of the following events: (A)any Person becomes, after the effective date of this Plan the “beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of securities of the Company representing 50.1% or more of the combined voting power of the Company’s then outstanding securities; provided, that the acquisition of additional voting securities, after the effective date of this Plan, by any Person who is, as of the effective date of this Plan, the beneficial owner, directly or indirectly, of 50.1% or more of the combined voting power of the Company’s then outstanding securities, shall not constitute a “Change in Control” of the Company for purposes of this Section 2(d); (B)a majority of individuals who are nominated by the Board of Directors for election to the Board of Directors on any date, fail to be elected to the Board of Directors as a direct or indirect result of any proxy fight or contested election for positions on the Board of Directors; or (C)the sale, lease, transfer or other disposition of all or substantially all of the assets of the Company (other than to a wholly-owned subsidiary of the
